 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
 3                                                               May 22, 2019
                                                                      SEAN F. MCAVOY, CLERK

 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA;                      No. 1:19-cr-02018-SAB
10        Plaintiff,
11        v.                                      ORDER GRANTING
12 JASON LEE GUTHRIE,                             STIPULATED MOTION RE:
13        Defendant.                              COMPUTER FORENSIC
14                                                REVIEW PROCEDURES FOR
15                                                CHILD PORNOGRAPHY
16                                                CONTRABAND
17
18        Before the Court are the parties’ Stipulated Motion re: Computer Forensic
19 Review Procedures for Child Pornography Contraband, ECF No. 25, and related
20 Motion to Expedite, ECF No. 26.
21        In order to comply with 18 U.S.C. §2509(m) and to allow Defendant the
22 opportunity to prepare an effective defense in preparation for trial, James A.
23 Goeke, Assistant United States Attorney for the Eastern District of Washington,
24 and Defendant, JASON LEE GUTHRIE’s attorney, Jennifer R. Barnes, of the
25 Federal Defenders of Eastern Washington and Idaho stipulate to review
26 procedures for child pornography contraband. Good cause exists to grant the
27 motion.
28      Accordingly, IT IS HEREBY ORDERED:
      ORDER GRANTING STIPULATED MOTION RE: COMPUTER
      FORENSIC REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
      CONTRABAND ~ 1
 1       1.     The parties’ Stipulated Motion re: Computer Forensic Review
 2 Procedures for Child Pornography Contraband, ECF No. 25, is GRANTED.
 3       2.     The defense team shall not make, nor permit to be made, any copies
 4 of the child pornography contraband pursuant to the stipulation and this Order.
 5 The defense team agrees that it is forbidden from removing any contraband images
 6 from the Government reviewing facility. Defense expert will be allowed to
 7 compile a report (without contraband images/videos) documenting the
 8 examination on removable media if the case dictates.
 9       3. The parties’ Motion to Expedite, ECF No. 26, is GRANTED.
10       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
11 and forward copies to counsel.
12       DATED this 22nd day of May 2019.
13
14
15
16
17
18
19
                                               Stanley A. Bastian
20
                                           United States District Judge
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION RE: COMPUTER
     FORENSIC REVIEW PROCEDURES FOR CHILD PORNOGRAPHY
     CONTRABAND ~ 2
